Beckett, S.
The petitioners being second cousins of the decedent, having a prior right to letters of administration, were not cited upon the appointment of the public administrator, and *573they having mad© application for letters of administration within three months after the grant of letters to the public administrator, under section 21, subdivision 3, of chapter 230, Laws of 1898, although they are not next of kin of decedent or entitled -to share in the estate of decedent under section 2732, Code of Civil Procedure, amendment 1905 (Adee v. Campbell, 79 N. Y. 52), nevertheless are entitled to letters of administration, if there is no legal objection to them, in preference to the public administrator. Matter of Lowenstein, 29 Misc. Rep. 722; Butler v. Perrott, 1 Dem. 9.
Application granted.